Francis E. Sweeney, Sr., J.
The main issue before this court is whether the Indian Hill Charter expressly conflicts with R.C. 124.44 regarding police promotions such that it supersedes R.C. 124.44. For the following reasons, we answer “no” and, accordingly, reverse the judgment of the court of appeals.
In order for a court to issue a writ of mandamus, the relator is required to prove that the relator has a clear legal right to the relief prayed for, that respondent has a clear legal duty to perform the act, and that relator has no plain and adequate remedy at law. State ex rel. Westchester Estates, Inc. v. Bacon (1980), 61 Ohio St.2d 42, 15 O.O.3d 53, 399 N.E.2d 81.
R.C. 124.44 governs the promotion of patrolmen and provides that the highest ranked applicant from a merit examination eligibility list must be the person promoted to any vacancy. Appellant argues that the Indian Hill Charter does not expressly conflict with the promotion scheme of R.C. 124.44 and, thus, R.C. 124.44 applies here. Since appellant was certified first on the eligibility list, he has a clear legal right to be promoted to lieutenant. We agree with appellant.
The Home Rule Amendment to the Ohio Constitution governs the respective legislative roles of the state and its municipalities. Section 3, Article XVIII, Ohio Constitution. In matters of local self-government, if a portion of a municipal charter expressly conflicts with a parallel state law, the charter provisions will prevail. Sections 3 and 7, Article XVIII, Ohio Constitution; State ex rel. Bardo v. Lyndhurst (1988), 37 Ohio St.3d 106, 108-109, 524 N.E.2d 447, 450-451. The appointment of officers to a municipality’s police force is an exercise of local self-government within the meaning of the Ohio Constitution. State ex rel. Canada v. Phillips (1958), 168 Ohio St. 191, 5 O.O.2d 481, 151 N.E.2d 722. In order for the municipal charter to supersede the state law regarding police promotions, the conflicts must be in the “express * * * language” of the charter and not by mere inference. Bardo, supra, 37 Ohio St.3d at 110, 524 N.E.2d at 451. Furthermore, while the express language of a charter may nullify a state civil service law, express charter authorization is necessary to enable municipalities to adopt ordinances or administrative rules that will prevail over statutory provisions in case of conflict. Id
*443A municipality must clearly and expressly state the areas where the municipality intends to supersede and override general state statutes. Id. In Bardo, the city charter gave the civil service commission the duty to provide “for the ascertainment of merit and fitness as the basis for appointment and promotion.” Id, at 109, 524 N.E.2d at 451. We concluded that this charter language did not expressly authorize the adoption of rules with regard to certification of names from promotion lists and, thus, the charter did not supersede the requirements of R.C. 124.44 as to certification of candidates from eligibility lists. Similarly, in State ex rel. Habe v. S. Euclid (1990), 56 Ohio St.3d 117, 564 N.E.2d 483, this court held that the city of South Euclid Charter did not supersede R.C. 124.44 because, when the appointments were made, the charter contained no language regarding promotions from certified lists.
In the present case, Section 25 of the Indian Hill Charter deals with promotions and, in language similar to that in Bardo, authorizes council to “establish general rules requiring that all such appointments and promotions shall be made by the village mayor according to merit and fitness * * *.” This charter language makes only general statements regarding the promotion of Indian Hill employees and the promulgation of rules to facilitate the promotion of employees. Therefore, since the Indian Hill Charter does not contain express language authorizing the adoption of rules with regard to the certification of names from promotion lists, neither the charter nor the personnel rules supersede the requirements of R.C. 124.44 as to certification of candidates from eligibility lists.
Since the requirements of R.C. 124.44 apply, we hold that appellant has a clear legal right to be promoted and appellees were under a clear legal duty to promote appellant. Further, appellant has no other plain and adequate remedy at law.
Accordingly, we reverse the judgment of the court of appeals and issue a writ of mandamus ordering the appellees, village of Indian Hill and Michael W. Bums, to promote appellant to the position of lieutenant in the Indian Hill Police Department.

Judgment reversed and unit allowed.

Douglas, Resnick and Pfeifer, JJ., concur.
Moyer, C.J., Brogan and Wright, JJ., dissent.
James A. Brogan, J., of the Second Appellate District, sitting for A.W. Sweeney, J.